DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 19-20, 22, 26-27 and 28-29 are objected to because of the following informalities:  
Claims 1, 22, 26 and 28 lists limitation “gap (G)”.  Meaning of letter “G” to denote gap in the claim language is not clear.  Examiner suggests deleting letter “G”.  
Claim 19 lists limitation “the power supply arrangement” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “a power supply arrangement”.
Claim 20 is objected to by virtue of its dependency on claim 19.
Claim 22 lists limitation “the data processing arrangement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “a data processing arrangement”.
Claim 22 lists limitation “the measurement signal” in lines 3 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the stress measurement signal”.
Claim 27, line 4 says “to execute a method as claimed in claim 24”.  However, claim 24 is not a method claim.
Claim 29 lists limitation “the power supply arrangement” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “a power supply arrangement”.
Appropriate correction is required.
Allowable Subject Matter
Claim 15, 17, 19-20 and 22 are objected to as being dependent upon a rejected base claim and/or due to claim objections set forth in this Office Action, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or to overcome objections set forth in this Office Action.
Regarding claim 15, prior art fails to disclose sensor arrangement where the sensor arrangement is configured to function as a peer-to-peer (P2P) communicate node for relaying P2P transmissions. This allows the sensor arrangement to communicate with other intelligent bolts present and communicate measurement data with other intelligent bolts.
Regarding claim 17, prior art fails to show use of intelligent bolt device that is operable in an aquatic environment and where signals can be conducted using a capacitive coupling.  The sensor arrangement of the device shown in Hay is not setup to be operable in an aquatic environment.  An intelligent bolt operating in an aquatic environment is understood as being submerged in fluid (e.g. water). 
Regarding claim 19, it would not have been obvious to modify the device shown in Hay to have a source of interrogating radiation for illuminating a bottom end of a bolt cavity of the bolt.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 claims a source of interrogating radiation and a sensor comprising of a transmitter.  Claim 29 further claims a data processing arrangement that receives a measurement signal from the sensor and from the source of interrogating radiation.  
As understood from the Applicant’s disclosure (Figure 2), the transmitter 200a is the source of interrogating radiation and is part of the sensor 200 as claimed in claim 29.  Therefore, it is not clear how the data processing arrangement can receive signal from the sensor (already comprising of a transmitter) as well as from the source of interrogating radiation.     

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 11-14, 16, 18, 21, 23, 25-26 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US Patent 5945665A) in view of Mekid et al. (US PGPUB 2013/0068031A1), hereinafter referred to as Mekid.

Regarding claim 1, 
Hay discloses:
As shown in Figure 1A, an intelligent bolt 10 including a head region 12 coupled to a threaded region 14, wherein the head region 12 includes a bolt cavity 18, wherein a distance between the head region 12 and a bottom end of the bolt cavity 18 changes in operation as a function of a longitudinal stress applied between the threaded region 14 and the head region 12, and wherein the intelligent bolt 10 includes a sensor arrangement (20, 28, 52, 54, 24a) for measuring changes in the distance between the head region 12 and the bottom end of the bolt cavity 18.
where the sensor arrangement is mounted in the head region 12 (part of the sensor arrangement – epoxy 28 – is in the head region), such that the sensor arrangement is spatially referenced in respect of the head region 12 and a distal end of the sensor arrangement (distal end of bragg grating sensor 20) is disposed adjacent to the bottom end of the bolt cavity 18 to define a gap (G) therebetween, such that the gap (G) varies in size in response to changes in spatial position of the bottom end of the bolt cavity 18 relative to the distal end of the sensor arrangement as a function of changes in a longitudinal stress applied to the intelligent bolt 10.
Examiner notes that the broad claim language does not require the entire sensor arrangement to be contained inside the head region of the bolt.
wherein interrogating radiation transmission in operation via the gap from a source of interrogating radiation (light source 54 of Figure 3) of the sensor arrangement to a corresponding radiation sensor 20 of the sensor arrangement generates a stress measurement signal from the radiation sensor 20 that is processed within the sensor arrangement (processing equipment 52 of Figure 3).

Hay does not explicitly disclose, but Mekid teaches:
A bolt tensioning system containing a microcontroller (wireless transponder 40) for wirelessly transmitting signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing arrangement shown in Hay to have a wireless microcontroller similar to the one shown in Mekid. When modifying Hay with Mekid one would have readily concluded that in remote areas a wireless communication would be most effective.

Regarding claim 2, 
Hay discloses:
wherein the bolt cavity 18 extends from the head region 12 into the threaded region 14.



Hay discloses:
wherein the sensor arrangement (20, 28, 52, 54, 24a) is mounted within a recess 29 of the head region 12 (part of the sensor arrangement – 24a – is mounted within the recess 29), and the bolt cavity 18 extends from a bottom surface of the recess 29 into the intelligent bolt 10.
Examiner notes that the broad claim language does not require the entire sensor arrangement to be contained inside the head region of the bolt.  Fiber 24a of the sensor arrangement is mounted within the recess 29.

Regarding claim 11,
Hay is silent on the type of power supply arrangement used for providing operating electrical power for the data processing arrangement, but Mekid teaches:
Mekid shows a bolt tensioning system using battery 22 used to provide power for the system components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement shown in Hay to have a battery similar to the one taught by Mekid to provide power to the components, thereby allowing use of the system in remote areas.   





Hay is silent on the type of power supply arrangement used for providing operating electrical power for the data processing arrangement, but Mekid teaches:
A bolt tensioning system using battery 22 used to provide power for the system components.  Mekid additionally teaches harvesting power from solar (see paragraph 0018).
See rejection of claim 11 above on reasons for modifying Hay with Mekid to have a power supply arrangement containing a battery. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Hay to harvest solar power in order to provide power for the system components as taught by Mekid.  When modifying Hay with Mekid one would have readily concluded that in remote areas the energy harvesting from the surrounding environment (solar) would be suitable and practicable (see paragraph 0018).

Regarding claim 13, 
Hay does not disclose, but Mekid teaches:
Antenna 28 is shown in Figure 1 and is disposed at an upper exposed surface of the sensor arrangement when mounted within the head region. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown in Hay to have an antenna similar to the one taught by Mekid in order to improve wireless communication signal.

Hay discloses:
When the sensor arrangement (20, 28, 52, 54, 24a) is setup to read the tensioning strain on the bolt, it is implemented as a unitary component that is installed by insertion of at least a portion of the sensor arrangement – bragg gating sensor 20 – into the bolt cavity.

Regarding claim 16, 
Hay does not explicitly disclose a material type of the intelligent bolt, however, Examiner takes Official Notice that it is old and well known to use metal (e.g. steel) to make bolts due to steel being widely available, having good tensile strength and good machinability.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the intelligent bolt of Hay as modified by Mekid, out of metal (steel).  

Regarding claim 18,
Hay discloses:
A portion of the sensor arrangement (i.e. bragg grating sensor 20) is made of polymeric plastic material and secured within the bolt using adhesive 28.

Regarding claim 21,
Hay discloses:
Wherein the source of interrogating radiation 54 is a light emitting diode.

Hay does not disclose, but Mekid teaches:
The bolt shown in Mekid is communicably coupled to at least one remote device 36 as shown in Figure 1 via a communication network and wherein the intelligent bolt is operable to transmit data pertaining thereto, to the at least one remote device 36, wherein the data pertaining to the intelligent bolt comprises at least one of the stress measurement signal or operating state of the bolt.
wherein the at least one remote device 36 is operable to process the data pertaining to the intelligent bolt to monitor the intelligent bolt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown in Hay to have a remote device similar to the one shown in Mekid in order to process the data pertaining to the intelligent bolt in order to monitor the condition of the bolt.  Mekid teaches that the remote device can receive an alert signal if a pre-defined threshold value is exceeded. 

Regarding claim 25: 
Hay does not disclose, but Mekid teaches:
Wherein the remote device 36 is a computing device.

Regarding claim 26:  method steps of claim 26 are met by operation of device shown in Hay (as modified by Mekid) as applied to the rejection of claim 1 shown above.

.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Mekid further in view of Rogers et al. (US PGPUB 2009/0024272A1).

Regarding claim 4, 
Hay discloses a data processing arrangement as shown in Figure 3, but Hay is silent on the type of power supply arrangement used for providing operating electrical power for the data processing arrangement, but Mekid teaches:
A bolt tensioning system using battery 22 used to provide power for the system components.  Mekid additionally teaches harvesting power from solar (see paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Hay to harvest solar power in order to provide power for the data processing arrangement and other components as taught by Mekid.  When modifying Hay with Mekid one would have readily concluded that in remote areas the energy harvesting from the surrounding environment (solar) would be suitable and practicable (see paragraph 0018).


Rogers shows sensors that transmit data wirelessly to a central controller.  Rogers teaches that it is beneficial for sensors to power down or enter a sleep mode in order to conserve power.  “In cases where it is beneficial to conserve power, the slave devices 130 can power down or enter a sleep mode, periodically waking up at predetermined time intervals to receive commands and data requests from the master controller 120.” [0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing arrangement of the device shown in Hay (as modified by Mekid) so that it powers down to enter a sleep mode (i.e. cease sending wireless transmissions) as taught by Rogers in order to conserve power.  The device will be in an active state when sending wireless transmissions.  

Regarding claim 5,
Hay does not disclose, but Rogers teaches:
Rogers teaches that the sensors can enter sleep mode and periodically wake up at predetermined time intervals to communicate data (see paragraph 0031).
Wherein the sensor arrangement is operable to switch between the sleep state and the active state in a cyclical manner, to provide a temporal sequence of stress measurement data transmitted wirelessly from the intelligent bolt. 
See rejection of claim 4 above on reasons for modifying Hay with Rogers.


Broad claim language does not define the dormant state. A dormant state can be considered to be a state before the power is provided to the data processing arrangement and/or sensors.  Therefore, device shown in Hay (as modified by Rogers) is in an initial dormant state before power is applied, upon which it is switchable into sleep or active state. 

Regarding claim 10, 
Rogers teaches that the slave devices can wake up from the sleep mode at predetermined time intervals to receive commands.  Therefore, it is Examiner’s position that the sensor devices have a digital clock in order to make it possible for devices to switch between active and sleep modes.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Mekid further in view of Rogers in view of NPL#1.

Regarding claims 7 and 8,
Hay (as modified by Rogers) does not explicitly state the power consumption of the components in the sleep and active states.  However, NPL#1 teaches power consumption of Bluetooth devices.   NPL#1 teaches on page 4 that the current draw Bluetooth Low Energy (BLE) devices during sleep mode is 1 µA.  Table II shows the current draw in different phases of a connection event during active state.  Comparing current draw of 1 µA in sleep mode to the current draw in Table II, it can be seen that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bluetooth Low Energy (BLE) devices in the device shown in Hay (as modified by Rogers) in order to reduce the power consumption during sleep state.

Regarding claim 9,
Hay (as modified by Rogers) does not explicitly state, but NPL#1 teaches Bluetooth Low Energy (BLE) devices that go into sleep state once data has been exchanged between the master and slave devices. The time duration of devices during a connection event (shown in tables II and III) is in milliseconds. 
It would have been obvious to one having ordinary skill in the art at the time of filing to have selected a configuration where the sensor arrangement is operable to be temporally more than 99% of its operating time in the sleep state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Spending as much time as possible in the sleep state will help conserve power.
See rejection of claim 7 above on reasons for modifying Hay with NPL#1.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Mekid further in view of Tillotson et al. (US PGPUB 2011/0181393A1).
Regarding claim 24,
Hay (as modified by Mekid) in rejection of claim 23 shown above discloses a remote device 36, but does not explicitly disclose the ability to store data.  However, Tillotson et al. teaches storage of wireless data obtained from the fastener as part of maintenance records (see Figure 8 and paragraph 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown in Hay (as modified by Mekid) to have storage capability similar to as shown in Tillotson et al. in order to store the data obtained from the fastener as part of maintenance records.

Regarding claim 27,
Hay (as modified by Mekid) does not disclose, but Tillotson et al. teaches:
Shows a computer system 168 that can process the data received from the fastener and store the data in a file storage 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown in Hay (as modified by Mekid) to have computerized device similar to as shown in Tillotson et al. in order to process and store the data received from the fastener.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677